DETAILED ACTION
This non-Final Office Action is in response to the claims filed on 8/6/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 discloses “wherein the first fuel injector assembly is in the closed position of the first fuel injector assembly when the first fuel injector assembly is in the second fuel delivery configuration.“ while the independent claim 1 states “at least one first needle movably disposed within the at least one first cavity, the at least one first needle preventing flow through the first nozzle openings in a closed position of the first fuel injector assembly”  It is not 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmood et al. (US 2019/0186448).

As to claim 1 Mahmood discloses a multi-fuel injector assembly comprising: 
a first fuel injector assembly (26) configured to deliver a first type of fuel, the first fuel injector assembly comprising:
a first nozzle comprising at least one first cavity (100) in fluid communication with first nozzle openings (82);
at least one first needle (70 and 72) movably disposed within the at least one first cavity, the at least one first needle preventing flow through the first nozzle openings (82) in a closed position of the first fuel injector assembly; and
at least one first actuator (120, 122) configured to move the at least one first needle (70, 72) within the first cavity (100), the at least one first actuator configured to move the at least one first needle (70) to at least a first fuel delivery configuration that corresponds to a first fuel mixture composition, and a second fuel delivery configuration that corresponds to a second fuel mixture composition (the opening of both 70 and 72), wherein a first amount of the first type of fuel is delivered through the first nozzle openings (82) with the at least one first needle (70) in the first fuel delivery configuration, and a second amount of the first type of fuel is delivered through the first nozzle openings (82) with the at least one first needle in the second fuel delivery configuration (note that the needle is open in both fuel delivery configurations.  There is no requirement for the needle to move to a different position in the second configuration); 
and a second fuel delivery system configured to deliver a second type of fuel. (figure 4 shows a second fuel delivery system configured to deliver a second type of fuel) 
(paragraph 0017)
FIG. 1 illustrates an exemplary embodiment of power system 10 configured to combust a mixture of fuel and air to generate mechanical power. Power system 10 may include engine 12. Engine 12 may be a four-stroke diesel engine. It 

As to claim 2 Mahmood discloses the multi-fuel injector assembly of Claim 1, wherein the first fuel injector assembly is configured to inject the first type of fuel directly into a cylinder, and wherein the second fuel delivery system is configured to provide the second type of fuel into an intake assembly. (the fuel injector has a shape that is configures to be placed in either a intake or a cylinder head.  Just as a screw or a dowel is configured to be placed into any system it is well known that in order to fit a screw one must drill and tap a hole.  The configuration of the screw does not change.  The part to which the screw fits changes.  The same applies for a fuel injector the configuration of the part must change and not the fuel injector.)

As to claim 3 Mahmood discloses the multi-fuel injector assembly of Claim 1, wherein the first type of fuel comprises diesel fuel (paragraph 0017).

As to claim 4 Mahmood discloses the multi-fuel injector assembly of Claim 1, wherein the second type of fuel comprises at least one of hydrogen, ethanol, methanol, gasoline, ammonia, natural gas, or methane. (paragraph 0017).

As to claim 5 Mahmoud discloses the multi-fuel injector assembly of Claim 1, wherein the first fuel mixture composition comprises 100 percent of the first type of fuel (paragraph 0017 discloses that the injector is capable of being a single fuel type so that would be 100 percent of the first type of fuel ), and wherein the second fuel delivery (that of figure 4) system is in the closed position of the second fuel delivery system when the first fuel injector assembly is in the first fuel delivery configuration (the claim is very broad, are both delivery systems even on the same engine?  If not what if they are on two separate engines and one is off while the other is on.  Would not one system be open while the other closed?).  That scenario reads on this claim.

7 Mahmoud discloses the multi-fuel injector assembly of Claim 1, wherein the at least one first actuator includes at least a first coil and a second coil (120 and 122) disposed around a common needle (70 and 72), wherein activation of the first coil places the common needle in the first fuel delivery configuration, and activation of the second coil along with or instead of the first coil places the common needle in the second fuel delivery configuration.


As to claim 9 Mahmoud discloses the multi-fuel injector assembly of Claim 1, wherein the at least one first needle comprises an outer needle (72) and an inner needle (70), the outer needle movably disposed in a cavity (100) of the at least one first cavity, the inner needle movably disposed in the outer needle.

As to claim 13 Wright discloses the engine assembly of Claim 1, wherein the first fuel mixture composition comprises 100 percent of the first type of fuel, and wherein the second fuel delivery system is in the closed position of the second fuel delivery system when the first fuel injector assembly is in the first fuel delivery configuration.
(the claim is very broad, are both delivery systems even on the same engine?  If not what if they are on two separate engines and one is off while the other is on.  Would not one system be open while the other closed?).  That scenario reads on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et al. (US 2019/0186448) in further view of John et al (US 2019/0145340).

As to claim 8 Mahmoud discloses the multi-fuel injector assembly of Claim 1, however does not disclose the nozzle  wherein the first nozzle comprises a first set of nozzle openings and a second set of nozzle openings, wherein the first set of nozzle openings but not the second set of nozzle openings are open to flow in the first fuel delivery configuration, and wherein the first set of nozzle openings and the second set of nozzle openings are open to flow in the second fuel delivery configuration.
John discloses that it is known in the art to have a dual needle injector (figures 1-4) just as Mahmoud but with a different tip that has the first nozzle (302) comprises a first set of nozzle openings (304) and a second set of nozzle openings (314), wherein the first set of nozzle openings but not the second set of nozzle openings are open to flow in the first fuel delivery configuration (figure 4), and wherein the first set of nozzle openings and the second set of nozzle openings are open to flow in the second fuel delivery configuration (figure 5). It would be obvious to one of ordinary skill in the art to .

Claim 10-12, 14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahmood et al. (US 2019/0186448) in further view of Wright et al (US 2002/0020388).


As to claims 10 and 14 Wright discloses an engine assembly (figure 1) comprising: 
a cylinder (16); an intake assembly (18) operably coupled to the cylinder; a first fuel injector assembly (26) configured to deliver a first type of fuel directly to the cylinder (16), and a second fuel delivery system (22) configured to deliver a second type of fuel to the intake assembly. (paragraph 0037). However Wright does not disclose the details of the fuel injector. 
Mahmoud discloses the first fuel injector assembly comprising:
a first nozzle (134) comprising at least one first cavity (100) in fluid communication with first nozzle openings (82);
at least one first needle (70 and 72) movably disposed within the at least one first cavity (100), the at least one first needle (70) preventing flow through the first nozzle openings (82) in a closed position of the first fuel injector assembly; and
at least one first actuator (120, 122) configured to move the at least one first needle (70, 72) within the first cavity (100), the at least one first actuator configured to move the at least one first needle to at least a first fuel delivery configuration that corresponds to a first fuel mixture composition (opening 70), and a second fuel delivery configuration (opening of 70 and 72) that corresponds to a second fuel mixture composition, wherein a first amount of the first type of fuel is delivered through the first nozzle openings (82) with the at least one first needle (70) in the first fuel delivery configuration, and a second amount of the first type of fuel is delivered through the first nozzle openings (82) with the at least one first needle (70 and 72) in the second fuel delivery configuration.  It would be obvious to one of ordinary skill in the art to use the injector of Mahmoud as it was known in the art at the time of filing to have a injector to meet these limitations.  
As to the limitations of controlling the amount of first and second fuels it is disclosed in the claims that at least 0.1 percent of the fuel is the second type so the system of Wright will always control the first and second fuels to be delivered.

As to claim 11 Wright discloses the engine assembly of Claim 10, wherein the first type of fuel comprises diesel fuel. (paragraph 18)

As to claim 12 Wright discloses the engine assembly of Claim 10, wherein the second type of fuel comprises at least one of hydrogen, ethanol, methanol, gasoline, ammonia, natural gas, or methane. (paragraph 18)

As to claim 15 Wright discloses the method of Claim 14, comprising delivering the first type of fuel via the first fuel injector assembly directly to the cylinder (via injector 26), and delivering the second type of fuel via the second fuel delivery system to an intake assembly (via injector 22). 

As to claim 16 Wright discloses the method of Claim 14, wherein the first type of fuel comprises diesel fuel. (the first fuel is injected in to the cylinder according to the above claim.  In the prior art claim 6 the fuel injected in the cylinder is diesel).

As to claim 17 Wright discloses the method of Claim 14, wherein the second type of fuel comprises at least one of hydrogen, ethanol, methanol, gasoline, ammonia, natural gas, or methane. (the second fuel is injected in to the intake according to the above claim.  In the prior art claim 6 the fuel injected in the intake is natural gas).

As to claim 18 Wright discloses the method of Claim 14, wherein the first fuel mixture composition comprises 100 percent of the first type of fuel, and wherein the second fuel delivery system is in a closed position of the second fuel delivery system when the first fuel injector assembly is in the first fuel delivery configuration. 
(in this scenario there is no limitation as to which fuel is the first type of fuel or which injector is the first injector.  Therefore, looking at the applicants claims 1, 100 percent of the fuel injected in the intake is the first fuel and is 

As to claim 19 Wright discloses the method of Claim 14, wherein the second fuel mixture composition comprises 100 percent of the second type of fuel, and wherein the first fuel injector assembly is in the closed position of the first fuel injector assembly when the first fuel injector assembly is in the second fuel delivery configuration.
(in this scenario there is no limitation as to which fuel is the second type of fuel or which injector is the first or second injector.  Therefore, looking at the applicants claims 1, the direct injection using the second fuel injector (22)  directly injects a second composition of fuel that is 100 percent diesel. That injection happens as a post injection after ignition therefore the intake valve is closed and the port injector is not injecting fuel.)

As to claim 20. The method of Claim 14, wherein the at least one first actuator (120 and 122) includes at least a first coil and a second coil disposed around a common needle (70 and 72), the method comprising: activating the first coil to place the common needle in the first fuel delivery configuration; and activating the second coil along with or instead of the first coil to place the common needle in the second fuel delivery configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to fuel injector design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747      


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747